[Cite as State v. Hall, 2012-Ohio-5354.]



                                      IN THE COURT OF APPEALS

                             TWELFTH APPELLATE DISTRICT OF OHIO

                                           BUTLER COUNTY




STATE OF OHIO,                                   :

        Plaintiff-Appellee,                      :        CASE NO. CA2012-05-105

                                                 :               DECISION
  - vs -                                                          11/19/2012
                                                 :

STANLEY V. HALL,                                 :

        Defendant-Appellant.                     :



       CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                          Case No. CR 2009-05-0752



Michael T. Gmoser, Butler County Prosecuting Attorney, Government Services Center, 315
High Street, 11th Floor, Hamilton, Ohio 45011, for plaintiff-appellee

Brandabur & Bowling Co., L.P.A., Jeffrey W. Bowling, 315 S. Monument Avenue, Hamilton,
Ohio 45011, for defendant-appellant



        Per Curiam.

        {¶ 1} This cause came on to be considered upon a notice of appeal, the transcript of

the docket and journal entries, the transcript of proceedings and original papers from the

Butler County Court of Common Pleas, and upon a brief filed by appellant's counsel, oral

argument having been waived.

        {¶ 2} Counsel for defendant-appellant, Stanley V. Hall, has filed a brief with this court
                                                                        Butler CA2012-05-105

pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396 (1967), which (1) indicates that

a careful review of the record from the proceedings below fails to disclose any errors by the

trial court prejudicial to the rights of appellant upon which an assignment of error may be

predicated; (2) lists four potential errors "that might arguably support the appeal," Anders at

744, 87 S.Ct. at 1400; (3) requests that this court review the record independently to

determine whether the proceedings are free from prejudicial error and without infringement of

appellant's constitutional rights; (4) requests permission to withdraw as counsel for appellant

on the basis that the appeal is wholly frivolous; and (5) certifies that a copy of both the brief

and motion to withdraw have been served upon appellant.

       {¶ 3} Having allowed appellant sufficient time to respond, and no response having

been received, we have accordingly examined the record and find no error prejudicial to

appellant's rights in the proceedings in the trial court. The motion of counsel for appellant

requesting to withdraw as counsel is granted, and this appeal is dismissed for the reason that

it is wholly frivolous.


       HENDRICKSON, P.J., RINGLAND and PIPER, JJ., concur.